Order entered October 24, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00479-CR

                          RONALD GLENN HORNSBY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 15-10808-86-F

                                            ORDER
       Before the Court is appellant’s October 21, 2018 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

November 20, 2018. If appellant’s brief is not filed by November 20, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE